762 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KATHERINE MCCRAY, PLAINTIFF-APPELLANT,v.SECRETARY OF HEALTH AND HUMAN SERVICES, DEFENDANT-APPELLEE.
84-1058
United States Court of Appeals, Sixth Circuit.
3/8/85

On Appeal from the United States District Court for the Eastern District of Michigan
Before:  ENGEL and JONES, Circuit Judges; and SPIEGEL, District Judge.*
PER CURIAM.


1
Appellant Katherine McCray appeals the judgment in the Secretary's favor entered by the United States District Court for the Eastern District of Michigan in this Social Security disability case.  McCray contends that the trial court improperly upheld an administrative law judge's erroneous evaluation of psychiatric testimony.


2
McCray is a 39-year old woman with a high school diploma.  She has previously worked as an assembly line worker.  McCray claims that in August, 1978, she injured her back at work.  She subsequently brought a Worker's Compensation claim for that injury and settled the claim out of court.  Although she continued to work for a time after suffering her back injury, she has not been employed since July, 1979.  In addition to her back injury, McCray claims a disabling psychiatric impairment which has been diagnosed as, alternatively, schizophrenia, paranoid type; a depressive disorder; or psuedo-neurotic schizophrenia.


3
On March 27, 1980, and January 27, 1981, McCray filed applications for Social Security disability benefits.  Benefits were denied originally and on reconsideration.  After holding a hearing at McCray's request, an administrative law judge (ALJ) recommended the denial of McCray's claim, finding that she retained the residual functional capacity to perform sedentary work.  The Appeals Council adopted the ALJ's recommendation.  McCray then sought review of the Secretary's decision in a complaint filed in the United States District Court for the Eastern District of Michigan on June 17, 1983.  The district court referred the matter to a magistrate who recommended affirming the Secretary's decision.  McCray filed an objection to the magistrate's report and recommendation, but on January 13, 1984, the district court accepted the magistrate's report and recommendation, denied McCray's pending motion for summary judgment and entered judgment for the Secretary.  This appeal followed.


4
On appeal, McCray contends that the ALJ erroneously evaluated the testimony of the psychiatrist and the vocational expert.  McCray argues that the ALJ improperly relied on one psychiatric expert and disregarded contrary evidence which supported her claim of a disabling psychiatric impairment.  McCray has not raised in this appeal any error in the ALJ's findings with regard to her back injury.


5
Upon consideration, a majority of the court is of the opinion that substantial evidence does not support the Secretary's decision.  See 20 C.F.R. Sec. 404, Subpart P app. 1 Secs. 12.03-.04 (1984).  In its view, the finding that McCray's mental impairment was not so severe as to preclude her from obtaining substantial, gainful employment was supported only by the opinion of Dr. Hoffman, the non-treating expert engaged by the Secretary.  This opinion was in direct contradiction to the opinions of the other psychiatrists, including Dr. Edward Herman, who had examined plaintiff and who had been treating her continually since February 28, 1978.  A majority of the court also found that the ALJ's credibility findings were not supported by the record of the evidentiary hearing at which Mrs. McCray was questioned extensively.


6
Judge Engel dissents and agrees with the view of the proofs expressed by United States District Judge Ralph B. Guy, Jr. in his opinion filed in the district court on January 13, 1984.


7
Accordingly, the judgment of the district court is REVERSED and the cause is REMANDED to the district court with instructions to REMAND FURTHER to the Secretary for the award of disability benefits for an appropriate period of disability.



*
 Honorable S. Arthur Spiegel, Judge of the United States District Court for the Southern District of Ohio, sitting by designation